t c memo united_states tax_court thomas butti petitioner v commissioner of internal revenue respondent docket no 7403-07l filed date thomas butti pro_se frederick c mutter for respondent memorandum findings_of_fact and opinion vasquez judge respondent sent a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter to petitioner with respect to a notice_of_federal_tax_lien filed to collect petitioner’s unpaid income_tax liabilities for and the parties and the court agree that the decision letter shall be treated as a notice_of_determination consistent with 119_tc_252 in response to the decision letter petitioner timely filed a petition pursuant to sec_6330 d seeking review of respondent’s determination the issues for decision are whether respondent properly issued a notice_of_deficiency to petitioner for and whether petitioner received the notice_of_deficiency for and and whether respondent may proceed with collection of the above-mentioned unpaid income_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in new york the statutory_notice_of_deficiency respondent audited petitioner’s income_tax returns for and petitioner signed form sec_872 consent to extend the time to assess tax for the tax periods ending date through extending the time to assess income_tax for and to date unless otherwise indicated all section references are to the internal_revenue_code a notice_of_deficiency was prepared for the deficiencies in petitioner’s income_tax for and as standard operating procedure the commissioner makes a file copy of each notice_of_deficiency a file copy of a notice_of_deficiency which is kept by the commissioner differs from an original notice_of_deficiency which is mailed to the taxpayer in that the original notice_of_deficiency is stamped with a manager’s name and initialed by a technical service reviewer while the file copy is initialed and dated by the technical service reviewer on the date that the original notice_of_deficiency is prepared after a technical service reviewer prepared petitioner’s original notice_of_deficiency and the file copy of the notice_of_deficiency tax examining technician jessie lewis ms lewis received the original notice_of_deficiency for mailing addressed to petitioner in care of the gowanda correctional facility p o box gowanda ny gowanda the file copy of the notice_of_deficiency and a separate mailing envelope for the original notice_of_deficiency before mailing the original notice_of_deficiency ms lewis ensured that the notice_of_deficiency contained petitioner’s social_security_number was signed by a manager was properly addressed to petitioner and showed the correct amount of tax due from petitioner stamped the date date onto the original and the file copy of the notice_of_deficiency and wrote z on the top of page of the file copy of the notice_of_deficiency the envelope sent to petitioner at gowanda contained the original notice_of_deficiency the tax advocate letter and a return envelope the original notice_of_deficiency was sent by certified mail article no z on date by ms lewis to petitioner in care of gowanda the notice_of_deficiency included petitioner’s inmate number 97r6402 on date ms lewis walked the original notice_of_deficiency to the u s post office and mailed it to petitioner to ensure it was mailed before date in addition to mailing the original notice_of_deficiency to petitioner on date ms lewis prepared a u s postal service form_3877 acceptance of registered insured c o d and certified mail or its equivalent a certified mail list for date ps form the ps form_3877 states in the first entry statutory_notice_of_deficiency for the years indicated have been sent to the following taxpayers the ps form_3877 lists article no z as mailed by certified mail to thomas a butti din 97r6402 c o gowanda correctional facility p o box gowanda ny in the remarks column associated with article no z is the following the ps form_3877 indicates that the mail listed on the form including article no z mailed to petitioner was sent by the district_director of irs from the address p o box grand central station new york new york next to this was typed by j lewis and ms lewis initialed the ps form_3877 to indicate that she had prepared it ms lewis followed proper procedures in mailing the original notice_of_deficiency to petitioner on date gowanda’s incoming certified registered and express mail log for date mail log shows that on that date gowanda received two pieces of certified mail on petitioner’s behalf the return address on the mail log for both letters is irs p o b grand central st nyc the mail log shows that one of the pieces of mail bore the certified mail number z009132170 on date petitioner was not at gowanda petitioner was out to court and was housed at various other correctional facilities between date and date mail petitioner received at gowanda between date and date would have been held for him until he returned to gowanda on date petitioner signed the legal mail logbook for two pieces of mail from internal rev grand central between date and date petitioner received at gowanda only two articles of certified mail from respondent one of the articles of certified mail petitioner received was article no z collection on date the internal_revenue_service irs filed a notice_of_federal_tax_lien nftl with respect to petitioner’s and income_tax liabilities with the county clerk westchester county white plains new york on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s income_tax liabilities for and petitioner filed a timely form request for a collection_due_process_hearing collection hearing appeals officer federico lawrence ao lawrence was assigned to petitioner’s case in accordance with petitioner’s wishes ao lawrence conducted the collection hearing by correspondence petitioner did not offer any collection alternatives during the collection hearing petitioner did not complete form 433-a collection information statement for wage earners and self-employed individuals as requested by ao lawrence ao lawrence reviewed transcripts and the case file for and and determined that respondent had satisfied the legal and administrative requirements in filing the nftl on the basis of his review of the case file and transcripts ao lawrence also determined that the assessment_period had not expired for and before the issuance of the notice_of_deficiency sent to petitioner on date petitioner did not petition the tax_court in response to the notice_of_deficiency respondent timely assessed petitioner’s tax_liabilities for and respondent made proper notice_and_demand for payment after assessment of the taxes and the collection_period had not expired for and on date respondent mailed the decision letter sustaining the filing of the nftl with respect to petitioner’s tax_liabilities for and opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 hoyle v commissioner t c ___ ___ slip op pincite petitioner questioned whether respondent issued a notice_of_deficiency to him for and ie whether the requirements of applicable law and administrative procedure have been met in butti v commissioner tcmemo_2008_82 butti i we were faced with the same issue regarding the same taxpayer’s and income_tax liabilities in butti i as in the case at bar respondent contended that a notice_of_deficiency was issued to petitioner in butti i we held that it was not respondent bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed see 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of respondent’s mailing practices corroborated by direct testimony see coleman v commissioner supra pincite where the existence of the notice_of_deficiency is not in dispute a properly completed ps form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer 724_f2d_808 9th cir coleman v commissioner supra pincite however where the existence of the notice_of_deficiency is in dispute we have previously rejected the commissioner’s reliance on the presumption of regularity based solely on the ps form_3877 92_tc_729 affd without published opinion 935_f2d_1282 3d cir see also koerner v commissioner tcmemo_1997_144 a ps form_3877 does not by itself establish that the commissioner mailed a notice_of_deficiency cf spivey v commissioner tcmemo_2001_29 the commissioner produced a copy of the notice_of_deficiency and witnesses described how notices of deficiency are produced and mailed in butti i respondent contended that pietanza was distinguishable however respondent did not show that the facts present in butti i differed in any material way from those in pietanza in pietanza as in butti i the commissioner lost the administrative file had no copy of a notice_of_deficiency did not establish that a final notice_of_deficiency ever existed relied on ps form_3877 and did not introduce evidence showing how the commissioner’s personnel prepare and mail notices of deficiency the case at bar is distinguishable from pietanza and butti i albeit belatedly respondent found petitioner’s administrative file respondent introduced the file copy of the notice_of_deficiency respondent introduced testimonial evidence establishing how respondent’s personnel prepare and mail notices of deficiency revenue_agent robert gruska who for years has prepared notices of deficiency credibly testified that as shown by the file copy of the notice_of_deficiency an original notice_of_deficiency was prepared for the deficiencies in petitioner’s income_tax for and furthermore respondent called as a witness ms lewis the irs employee who mailed the original notice_of_deficiency to petitioner and she credibly testified as to the mailing of the original notice_of_deficiency the original notice_of_deficiency sent to petitioner on date was properly prepared in accordance with respondent’s policies and procedures respondent has shown that he timely issued the notice_of_deficiency before assessing petitioner’s taxes petitioner contends that even if respondent issued the notice_of_deficiency he never received it the documentary_evidence is to the contrary receipt of a notice_of_deficiency means receipt in time to petition the tax_court for a redetermination of the deficiency sec_301_6320-1 q a-e2 e q a-e2 proced admin regs respondent has established that on date gowanda received the original notice_of_deficiency and that on date petitioner acknowledged receipt of the original notice_of_deficiency by signing the legal mail logbook maintained by gowanda the original notice_of_deficiency sent to gowanda was sent by certified mail article no z certified mail article no z is listed on the ps form_3877 dated date the sender’s address on the ps form_3877 is p o box grand central station gowanda’s mail log lists two certified mailings to petitioner received on date with certified mail article no z being one of them and lists a return address of irs p o b grand central st nyc gowanda’s legal mail logbook shows that petitioner picked up two pieces of mail on date and each piece of mail is listed in a row that shows the mail was from internal rev grand central accordingly we conclude that petitioner received the notice_of_deficiency in time to petition the tax_court for redetermination of the deficiencies this means that petitioner may not challenge his underlying tax_liabilities and we review respondent’s administrative determination for abuse_of_discretion see sego v commissioner t c pincite petitioner did not offer any collection alternatives at his collection hearing or in his petition ao lawrence verified that the requirements of any applicable law or administrative procedure had been met accordingly we conclude that respondent did not abuse his discretion in determining to proceed with collection of petitioner’s and income_tax liabilities to reflect the foregoing decision will be entered for respondent
